DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 6-8 require an 11th, 12th, 13th, 21st, 22nd, and 23rd pitch. It is unclear based on the claim language whether a 1st through 10th and a 14th through 20th pitch are required by the claim limitations.  For purposes of claim interpretation, it will be assumed that  a 1st through 10th and a 14th through 20th pitch are required.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. As discussed in the 35 U.S.C. 112(b) rejection above, it is assumed that  a 1st through 10th and a 14th through 20th pitch are required. However, based on the specification, it is not clear where 1st through 10th and  14th through 20th pitches should be located in the claimed device.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0230523 (Ishikawa) in view of “Lasing Characteristics of 1.5 µm GaInAsP-InP SCH-BIG-DR Lasers” (Shim: submitted by applicant 3/26/2021).
	For claim 1, Ishikawa teaches a wavelength-selectable laser diode (fig. 6A, 6B and portion of fig. 6B annotated below, [0040]-[0049]) comprising: 
a substrate (fig. 6B, 1) comprising a gain region (fig. 6B, SG-DFB), and a tuning region separated from the gain region (fig. 6B, SG-DBR); 
5a waveguide layer on the substrate (fig. 6B, 12, 4, 3); 
a clad layer on the waveguide layer (fig6B, 5b);
 and gratings disposed on the substrate or the clad layer in the gain region and the tuning region (fig. 6B, 2), wherein the gratings comprise: 
10a first grating disposed in the gain region and having a first grating length (fig. 6B, 12 within SG-DFB); and a second grating disposed in the tuning region and having a second grating length (fig. 6B, 12 within SG-DR). 
Ishikawa does not teach a phase adjusting region between the tuning region and the gain region; and the first grating length is different from the second grating length. However, Shim teaches a distributed reflector laser includes a phase adjusting region between the tuning region and the gain region (fig. 1, Φsh); and the first grating length is different from the second grating length (fig. 8) in order to provide stable single mode operation (p1737, col. 1, first paragraph) and a high-efficiency laser (p1740, col. 1, third full paragraph). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Shim’s phase adjusting region and different grating lengths with Ishikawa’s device in order to provide stable single mode operation and a high-efficiency laser.

    PNG
    media_image1.png
    407
    789
    media_image1.png
    Greyscale

For claim 2, Ishikawa teaches the first grating comprises first unit gratings, and the second grating comprises second unit gratings same as the first unit gratings (portion fig. 6B annotated).
For claim 3, Ishikawa teaches the first unit gratings have a first pitch (Portion fig. 6B annotated, distance between left side of adjacent first unit gratings), and the second unit gratings have a second pitch (Portion fig. 6B annotated, distance between left side of adjacent second unit gratings). The combination does not teach the second unit pitch is different from the first pitch. However, the pitch in a sampled grating is a well-known results effective variable that adjusts the center wavelength of a sampled grating. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine the workable and optimal pitch of the first and second unit grating including pitches in order to position the center wavelengths, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
For claim 4, Ishikawa teaches the first grating further comprises first group gratings which are formed by grouping the first unit gratings (portion fig. 6B annotated) and have a first sampling length longer than the first pitch (portion fig. 6B annotated, sampling length is the distance between the start of adjacent “first group gratings”).
For claim 9, Ishikawa teaches the first grating and the second grating comprise a sampled grating (fig. 6B, SG-DFB and SG-DR).
For claim 11, Ishikawa teaches the waveguide layer comprises: a first active waveguide disposed in the gain region (fig. 6B, 4); and a passive waveguide disposed in the phase adjusting region and the tuning 15region (fig. 6B, 3).
Claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0230523 (Ishikawa) in view of “Lasing Characteristics of 1.5 µm GaInAsP-InP SCH-BIG-DR Lasers” (Shim: submitted by applicant 3/26/2021), and further in view of US 2011/0293279 (Lam).
For claim 5, Ishikawa teaches the second grating comprises second group gratings which are formed by grouping the second unit gratings (portion fig. 6B annotated) and have a second sampling length longer than the second pitch (portion fig. 6B annotated, sampling length is the distance between the start of adjacent “first group gratings”). 
The previous combination does not teach the second sampling length different from the first sampling length. However, Lam teaches two sampled gratings (fig. 4A, under electrodes 410 and 440, [0040]) have different sampling lengths in order to produce spectra with different periodicities ([0046]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the first and second sampling lengths different in the previous combination in order to produce spectra with different periodicities as taught by Lam.
	 Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0230523 (Ishikawa) and “Lasing Characteristics of 1.5 µm GaInAsP-InP SCH-BIG-DR Lasers” (Shim: submitted by applicant 3/26/2021) in view of US 2010/0034224 (Takabayashi).
For claim 10, the previous combination does not teach the first grating and the second grating comprise a super structure grating. However, Takabayashi teaches a superstructure grating is a known substitution for a sampled grating (fig. 11A and 11B, [0144]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the super structure grating of Takabayashi as a simple substitution for the sampled gratings of the previous combination as the substituted components and their functions were known in the art and the substitution would have yielded predictable results.  In the present case, the substituted component provides an alternative reflector.  See MPEP 2143 I.B.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0230523 (Ishikawa) and “Lasing Characteristics of 1.5 µm GaInAsP-InP SCH-BIG-DR Lasers” (Shim: submitted by applicant 3/26/2021) in view of US 10,277,008 (An).
For claim 12, the previous combination does not teach the substrate further comprises a modulating region adjacent to the tuning region, wherein the waveguide layer further comprises a second active waveguide 20disposed in the modulating region. However, An teaches the substrate further comprises a modulating region (fig. 11, MR) adjacent to the tuning region (fig. 11, RR), wherein the waveguide layer further comprises a second active waveguide 20disposed in the modulating region (fig. 11, 360). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine An’s modulation region with the device of the previous combination in order to provide a modulated output signal.
For claim 13, An further teaches the substrate further comprises an amplifying region disposed adjacent to the modulating region (fig. 11, 360), 25wherein the first active waveguide is disposed in the amplifying region (fig. 11, 360). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine An’s amplifying region with the device of the previous combination in order to provide an amplified output signal.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0230523 (Ishikawa) and “Lasing Characteristics of 1.5 µm GaInAsP-InP SCH-BIG-DR Lasers” (Shim: submitted by applicant 3/26/2021) in view of US 10,277,008 (An) and further in view of US 2021/0376558 (Nishita).
For claim 14, Ishikawa teaches an electrode layer which is provided with electrodes disposed on the waveguide layer (fig. 6a and 6B, 8 and 9)  and pads connected to the electrodes and disposed on the clad layer outside the 5waveguide layer (fig. 6A and 6B, 10, 11, and square pad above 8 in fig. 6A), wherein the electrodes comprise: a plate electrode on the gain region (fig. 6A and 6B, 8); and a heater electrode the tuning region (fig. 6A and 6B, 9).
The previous combination does not teach a heater electrode on the phase adjusting region. However, Nishita teaches a heater electrode on the phase adjusting region (fig. 2, 24). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the heater electrode of Nishita with the previous combination in order to control the phase adjusting region.
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0203858 (Arimoto) in view of US 2007/0230523 (Ishikawa) and “Lasing Characteristics of 1.5 µm GaInAsP-InP SCH-BIG-DR Lasers” (Shim: submitted by applicant 3/26/2021).
For claim 17, Arimoto teaches an optical communication apparatus (fig. 1) comprising: 
a plurality of wavelength-selectable laser diodes (fig. 1, 115-118, [0005]-[0006]); and 
an optical combiner connected to the plurality of wavelength-selectable laser diodes (fig. 1, 113, [0005]), 
Arimoto does not teach “wherein the each of the plurality of wavelength-selectable laser diodes 25comprises: 25a substrate comprising a gain region, a tuning region spaced apart from the gain region, and a phase adjusting region between the tuning region and the gain region; a waveguide layer on the substrate; 5a clad layer on the waveguide layer; and gratings disposed on the substrate or the clad layer in the gain region and the tuning region, wherein the gratings comprise: a first grating disposed in the gain region and having a first grating length; 10and a second grating disposed in the tuning region and having a second grating length different from the first grating length.”
However, these limitations are the same as those recited for the wavelength selectable laser of claim 1 above. As discussed in the rejection of claim 1 above, Ishikawa in view of shim meet the limitations. It would have been obvious to one of ordinary skill in the art at the time the invention was made/before the effective filing date of the claimed invention to use the laser of Ishikawa in view of Shim as a simple substitution for the tunable lasers of Arimoto as the substituted components and their functions were known in the art and the substitution would have yielded predictable results.  In the present case, the substituted component provides an alternative tunable laser.  See MPEP 2143 I.B. 
For claim 18, Arimoto teaches an optical amplifier connected to the optical combiner (fig. 1, SOA under 114, [0005]).
For claim 19, Arimoto teaches optical waveguides which are connected to the waveguide layer and connect the plurality of wavelength-selectable laser diodes to the optical combiner (fig. 1, 109-112, [0005]).
For claim 20, the limitation “one of the plurality of wavelength-selectable laser diodes is residual” does not structurally distinguish the claimed invention from the prior art, and laser 118 in Arimoto may be considered “residual.”
Allowable Subject Matter
Claims 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  For claim 15, the closest prior art is cited in the rejection of claim 14 above. There is no suggestion or motivation to modify the combination used in the rejection of claim 14 to meet the additional limitation of claim 15 along with the limitations of the base claim and intervening claims. For claim 16, Ishikawa and Shim represent the closest prior art; there is no suggestion or motivation to modify the combination to include the claimed total reflection layer along with the limitations of the base claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to contact the examiner at the above number.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Carter/           Primary Examiner, Art Unit 2828